Chase, J.:
At common law judges and jurors related to a party within the ninth degree were disqualified. By chapter 234 of the Laws of 1883. section 4*6 of the Code of Civil Procedure was amended so as to-provide: “ A judge shall not sit as such in * * * a cause orín atter * * * if he is related by consanguinity or affinity to-any party to the controversy within the sixth degree.” By the» same act of the Legislature there was added to section 1166 of said Code the following provision : “ Persons shall be disqualified from sitting as jurors if related by consanguinity or affinity to a party to-•the issue in the same cases in which judges are disqualified. Tim party related to the juror must raise the objection before the case is. opened; but any other party to the issue may raise the objection within six months from the date of verdict.” By chapter 725 of tlm Laws of 1894 subdivision 14 of section 3347 of said Code was added as- follows: “ The disqualification of jurors, as provided in section eleven hundred and sixty-six of this act, shall apply to all courts.”'
*297The objection to the juror in this case was not raised within six months from the date of verdict. Appellant contends that section 1166, so far as it limits the time within which the objection can Be raised, is not applicable to Justice’s Court. The purpose of that part of said section 1166 quoted is to change the common-law rule. By it the “disqualification of jurors” is not only limited to persons related to a party within the sixth degree, but it is further limited in its application to cases where the person related to the juror raises the objection before the case is opened, and where any other party to the issue raises the objection within six months from the date of the verdict. The effect of the statute is to make a judgment based upon the verdict of a jury, oh which was a juryman related within the prohibited degree to one of the parties to the action, voidable within the time mentioned and not absolutely and forever void as it was under the common law. It is a statute tending to protect the interests of persons dealing in good faith with property in any way affected by a judicial determination based upon the verdict of a jury. It is also in accord with that principle in equity that requires a person to be diligent in asserting his rights. The limitation on the right to raise the objection is the most important part of the change from the common-law rule.
We are of the opinion that subdivision 14 of said section 3347 was intended to make said section 1166, so far as it in any way relates to the disqualification of jurors, including the limitation on the time in- which the objection to such disqualification can be raised, applicable to all courts. An objection to a juror sitting in a Justice’s Court, on the ground that he is related to a party within the sixth degree, must be taken within the time mentioned in said section 1166.
The judgment should be affirmed, with costs.
All concurred, except Smith, J., dissenting.
Judgment affirmed, with costs.